IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                               August 19, 2008
                               No. 06-51692
                            Conference Calendar             Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

FRANCISCO MENDOZA, JR

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                       USDC No. 3:03-CR-1959-ALL


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
     Francisco Mendoza, Jr. has appealed the district court’s order revoking his
supervised release imposed as part of his sentence for his 2004 conviction of
possession with intent to distribute marijuana. Mendoza contends that the
evidence showing that he violated a condition of his supervised release by
committing a new law violation was insufficient.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51692

      In United States v. Mendoza, 522 F.3d 482, 488-90 (5th Cir.), petition for
cert. filed (July 21, 2008) (No. 08-5446), we held that the evidence of Mendoza’s
guilt of the new law violation was sufficient. As Mendoza concedes, our holding
in that case provides a sufficient basis for affirming the district court’s order in
the instant appeal.
      In Mendoza, the Government bore the burden in that proceeding of
proving Mendoza’s guilt beyond a reasonable doubt. See id. at 488. In this
revocation proceeding, the Government bore the burden of proving the new law
violation by a preponderance of the evidence only. See United States v. Hinson,
429 F.3d 114, 117-18 (5th Cir. 2005). Even if Mendoza prevails in his petition
for a writ of certiorari, Mendoza cannot show, in light of the evidence
summarized in our prior opinion, that the district court abused its discretion in
determining that the Government had shown by a preponderance of the evidence
that Mendoza had violated a condition of his supervised release by committing
a new law violation. See Mendoza, 522 F.3d at 486-88; see also United States v.
McCormick, 54 F.3d 214, 219 (5th Cir. 1995). The district court’s order is
AFFIRMED.




                                         2